Citation Nr: 1733497	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  09-42 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for ulcerative colitis from May 9, 2008. 

2.  Entitlement to an initial rating in excess of 10 percent for bilateral lower extremity vasculitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to June 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which, in part, granted service connection for ulcerative colitis and vasculitis, bilateral lower extremities and assigned initial noncompensable ratings effective July 1, 2007.  

In an August 2009 rating decision, the RO increased the initial rating for ulcerative colitis to 10 percent, effective July 1, 2007.

The Board remanded these matters in September 2014 for further development.  In April 2016, the Board denied an initial rating in excess of 10 percent for ulcerative colitis prior to May 9, 2008; but awarded a 30 percent rating effective May 9, 2008, thus creating "staged" ratings.  The Board also increased the initial rating for vasculitis, bilateral lower extremities to 10 percent, effective July 1, 2007.  The Board remanded the remaining issues as shown on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACTS

1.  From May 9, 2008, the Veteran's ulcerative colitis is manifested by moderately severe symptoms with frequent exacerbations.

2.  Since the grant of service connection, the Veteran's vasculitis of the bilateral lower extremities manifested with recurrent episodes occurring one to three times during the past 12-month period, and requiring intermittent systemic immunosuppressive therapy; but without recurrent debilitating episodes.



CONCLUSIONS OF LAW

1.  From May 9, 2008, the criteria for a disability rating in excess of 30 percent for ulcerative colitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code (DC) 7323 (2016).

2.  The criteria for an initial rating in excess of 10 percent for vasculitis of the bilateral lower extremities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.7, 4.118, DC 7826 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard letter sent to the Veteran in August 2007 satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).

The Veteran's service treatment records and post-service VA records have been obtained, as well as pertinent private treatment records identified by the Veteran.  The Veteran was afforded VA examinations in September 2007, August 2010, September 2016, and February 2017.  These examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations and describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one.  Thus, VA's duty to assist has been met.


II. Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

A veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, "staged evaluations" may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Ulcerative Colitis

The Veteran is currently in receipt of a 30 percent evaluation for ulcerative colitis under 38 C.F.R. § 4.114, DC 7323 from May 9, 2008.

Under DC 7323, a 30 percent evaluation requires moderately severe ulcerative colitis with frequent exacerbations.  A 60 percent evaluation is warranted for severe ulcerative colitis with numerous attacks a year and malnutrition and health only fair during remissions.  A 100 percent evaluation is warranted for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility or with serious complication as liver abscess.  Id.

A May 9, 2008 private treatment record shows persistent symptoms associated with a flare of ulcerative colitis.  The Veteran was currently taking Lialda and Azathioprine, with instructions to begin Prednisone if symptoms persisted.  The Veteran had abdominal cramping, frequent bowel movements, and rectal bleeding.  Her symptoms normally occur most frequent with eating.  She had 5-10 bowel movements per day.  She reported fecal urgency and incontinence, diarrhea, and blood in her stool.

In a September 2009 statement, the Veteran reported going to the bathroom between 15 to 20 times per day.  She reported that she has to monitor what she eats.

An October 2009 letter from a private clinician (Dr. Z.) notes that the Veteran was initially seen in September 2007 for diarrhea, fecal incontinence, and urgency.  She was prescribed a variety of medications, to include Prednisone.  The clinician noted that in early May 2008, the Veteran was having more than 10 bowel movements each day with associated abdominal pain and weakness.  She began bimonthly injections of Humira in July 2008 and then began to taper Prednisone, which she was able to discontinue without a return of symptoms, in September 2008.  The clinician noted further that the Veteran has remained stable with use of her medications.

At an August 2010 VA examination, the Veteran reported exacerbations or flaring of her symptoms about 2 to 4 times every year.  Flares are associated with bloody diarrhea, cramps, tenesmus, abdominal bloating, and gas.  In between flare ups, the Veteran has moderate symptoms of abdominal bloating and loose bowel movement.  The Veteran denied weight loss or weight gain.  Appetite was good, though she gets diarrhea after eating.  She had not been hospitalized for any digestive problem, to include ulcerative colitis.  The examiner diagnosed ulcerative colitis with intermittent exacerbations.

Progress notes from the Baltimore VA medical center in May 2014 indicate the Veteran had been hospitalized in March 2014 for seven days for abdominal pain.  CT scans indicated the Veteran suffered from diverticulitis and she was treated with antibiotics.  At the May 2014 appointment, the Veteran denied any abdominal pain, rectal bleeding, or melena.

At a September 2016 VA examination, the Veteran reported profuse watery diarrhea and abdominal soreness, as well as small blood in stool and an urgent need to defecate lasting on average about one week.  These exacerbations occurred four times in the past 12 months.  The Veteran did not suffer weight loss or malnutrition.  The examiner additionally diagnosed the Veteran with diverticulitis, and found that it was a progression of the ulcerative colitis.  The examiner noted that ulcerative colitis is a chronic inflammatory process which affects the lining of the colon and which can cause inflammation of the diverticula of the colon causing diverticulitis.  The examiner concluded that the Veteran's ulcerative colitis was mild, based on VA progress notes from September 2015, which stated "ulcerative colitis has been stable recently," and the examiner's own finding that the Veteran did not suffer from weigh loss or anemia.

A rating higher than 30 percent is not warranted for the appeal period in question.  A 60 percent rating requires that the Veteran's symptoms be severe, with numerous attacks a year and malnutrition, and the Veteran's health only being fair during remissions. 

Here, the evidence since May 2008 shows that the Veteran's symptoms are not severe.  The Veteran reported that she experienced flares of her condition about 2-4 times a year at the August 2010 VA examination.  She characterized her symptoms as moderate (with abdominal bloating and loose bowel movements) in between her flares.  It is noted that she was hospitalized for at least a week in 2014 due to her service-connected disability; however, this flare is already contemplated in a rating for a moderately severe ulcerative colitis disability.  At the September 2016 examination, a VA examiner assessed her overall condition as mild, and noted that the ulcerative colitis/diverticulitis had been stable over the past year with only about four flares during that period.  In addition, the Board notes that the records do not indicate the Veteran has ever suffered from malnutrition, or that she has only had 'fair' health during periods of remission.

Thus, given the Veteran's description of her symptoms and the medical evidence of record, the Board finds that the current overall evidence does not more closely approximates a 60 percent rating from May 9, 2008.  There are no additional expressly or reasonably raised issues presented on the record.

B.  Vasculitis, Bilateral Lower Extremities 

The Veteran is currently in receipt of an initial 10 percent evaluation for vasculitis of the bilateral lower extremities under 38 C.F.R. § 4.118, DC 7826.   

Diagnostic Code 7826 allows for a 10 percent evaluation with recurrent episodes occurring one to three times during the past 12-month period, and; requiring intermittent systemic immunosuppressive therapy.  A 30 percent evaluation is warranted with recurrent debilitating episodes occurring at least four times during the past 12-month period, and; requiring intermittent systemic immunosuppressive therapy for control.  A schedular maximum of 60 percent is warranted with recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.

At a September 2007 VA examination, the Veteran reported that she first experienced vasculitis in 2003 and that it was limited to her legs, mainly the lower part of the leg.  The condition was originally treated with Prednisone and potassium iodide liquid.  The condition improved after approximately a month.  

A June 2008 private rheumatology treatment record shows that her symptoms of vasculitis seem to coincide with her ulcerative colitis.  The Veteran reported that Prednisone improved her skin rash.  The examiner concluded that the Veteran's condition was consistent with ulcerative colitis with skin manifestations.  In a letter dated in June 2008 from D. M., it was indicated that the Veteran had approximately 5 to 6 episodes of vasculitis over the last 5 years.  Her symptoms included joint swelling and stiffness that occurs more in the feet as well as swelling and stiffness throughout the body that involves her hips, knees, and ankles.

In her notice of disagreement, the Veteran reported that she has pain and swelling in her lower extremities.  She noted that her disability has caused some discomfort with wearing clothes that expose her legs.

At a July 2010 VA examination, the Veteran was on immune modulator therapy and chronic therapy for ulcerative colitis.  The examiner noted that the Veteran was on multiple systemic therapies.  The examiner reported that skin symptoms are typically discrete lesions predominantly in the lower extremities below the knee.  The Veteran had some well-healed scars from a previous lesion.  There was no fever or weight loss.  There were no current manifestations of any active vasculitis or other dermatologic manifestation associated with the Veteran's bowel disease.  The Veteran was taking daily medication, to include immunosuppressants or immune modulating medication.  The therapies are systemic and chronic in nature.

VA treatment records show that during an evaluation in October 2008, the Veteran reported that her last episode of vasculitis was in May 2008, with the flare of her colitis condition.  When seen in October 2010, the Veteran reported some tenderness in her lower extremities.  She denied pain and swelling upon subsequent review in May 2014.  At an orthopedic consultation in November 2014, no lesions were noted.

At a September 2016 VA examination, the Veteran reported that exacerbations had decreased, but still occurred.  She reported symptoms of lower extremity redness, with a sore that sometimes opens and drains, occurred 2-3 times over the last 18 months and lasted approximately 2 months.  Treatment was with an antibiotic ointment.  The examiner conducted a bilateral lower extremity arterial Doppler and found normal results.  The examiner determined that the vasculitis was mild, based upon the history of the condition, frequency of flare-ups, the lack of associated constitutional symptoms, and as the condition was confined to the skin and not affecting the major organ systems.

In October 2016, a private physician, Dr. V.V., conducted a noninvasive arterial examination of the lower extremities with directional Doppler, segmental pressures, and segmental plethysmography recordings.  Dr. V.V. also found normal results and no evidence of large artery peripheral arterial disease.

At a February 2017 VA examination, the examiner did not find any clinically visible lesions during the examination.  The Veteran reported she had not experienced any debilitating or non-debilitating episodes in the past 12 months, but continued to have several flare ups per year, during which she developed painful blisters and lesions on her bilateral lower extremities with pruritus.  The Veteran also developed hypersensitivity of her skin to touch and reported lot of pain throughout her legs during light touch.  She is reportedly unable to wear long socks or stockings and notes pain in her skin of her lower extremities when wearing socks.  It was noted that the Veteran's lesions could take several weeks to resolve.  The examiner concluded that the Veteran's condition was considered to be moderate to severe in nature, especially during flare ups.  The examiner also found that the Veteran's skin conditions did not impact her ability to work.

A rating higher than 10 percent is not warranted for any period during this appeal.  To garner a 30 percent rating, the Veteran's symptoms would need to result in recurrent debilitating episodes occurring at least four times during a past 12-month period, and require intermittent systemic immunosuppressive therapy for control.  

The Board has thoroughly reviewed additional private and VA treatment records.  While the Veteran has indeed experienced recurrent episodes and has required intermittent systemic immunosuppressive therapy for control, the record does not reflect that she has suffered from debilitating episodes at least four times during a past 12-month even during flare-ups.  Rather, the record reflects that she generally experiences no more than three episodes a year due to her vasculitis.

As noted by Dr. M., the Veteran had only experienced 5 episodes of vasculitis in a 5-year period when seen in June 2008, which is the equivalent of about one episode a year.  Similarly, at the September 2016 VA examination, the Veteran reported that exacerbations generally occurred 2-3 times over the last 18 months, which is the again - equivalent to about one episode a year.  At the most recent examination in February 2017, she exhibited no signs or symptoms of bilateral lower extremity vasculitis and denied any debilitating or non-debilitating episodes in the past 12 months.  Although she reported several flare ups per year continued, this is not consistent with her reported frequency of symptoms at the 2016 VA examination.  

Thus, given the Veteran's description of her symptoms and the medical evidence of record, the Board finds that this disability is more closely approximate to 'recurrent episodes occurring one to three times during the past 12-month period, and; requiring intermittent systemic immunosuppressive therapy' which is consistent with a 10 percent disability rating.

As such, the evidence does warrant an initial rating in excess of 10 percent under DC 7826 since the grant of service connection.  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

A rating in excess of 30 percent for ulcerative colitis from May 9, 2008, is denied.

An initial rating in excess of 10 percent for bilateral lower extremity vasculitis is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


